Citation Nr: 0003457	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an extraschedular evaluation for bilateral pes 
planus, to include a total disability rating based upon 
individual unemployability solely due to bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the benefit sought.  The veteran had 
active service from May 1956 to May 1958.

As a preliminary matter, the Board would note that the RO 
certified two issues for appeal, entitlement to an 
extraschedular evaluation in excess of 50 percent for 
bilateral pes planus, and entitlement to a total disability 
rating based upon individual unemployability solely due to 
bilateral pes planus.  The Board believes, however, that the 
issue is best characterized as one issue, as delineated on 
the title page.  


FINDINGS OF FACT

1.  The veteran's service connected bilateral pes planus is 
currently evaluated as 50 percent disabling on a schedular 
basis, the maximum under the VA Schedule for Rating 
Disabilities.

2.  The veteran's service connected bilateral pes planus has 
not resulted in in-patient treatment during the course of 
this claim, nor has such, standing alone, resulted in marked 
interference with employment, that is, beyond that 
contemplated by the current schedular evaluations.


CONCLUSION OF LAW

The criteria for an extraschedular disability evaluation in 
excess of 50 percent for bilateral pes planus have not been 
met.  38 C.F.R. § 3.321(b)(1), 4.16(a),(b), 20.101 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for bilateral 
pes planus on an extraschedular basis is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

The procedural history in this claim is relevant.  A June 
1990 rating decision denied a disability evaluation in excess 
of 30 percent for bilateral pes planus with calluses.  The 
veteran filed a timely appeal, and a December 1990 Board 
decision also denied an increased evaluation.  In August 
1991, the Board denied reconsideration of the December 1990 
Board decision, and the veteran filed a timely appeal to the 
Court of the December 1990 Board decision.  In May 1992, the 
Court remanded the veteran's appeal due to the Board's 
failure to consider a claim for a total disability rating 
based upon individual unemployability under 38 C.F.R. 
§ 4.16(b).  In addition, the Court found that the Board did 
not provide adequate reasons and bases in denying a 50 
percent evaluation for bilateral pes planus.  In October 
1992, the Board remanded the veteran's claim for an increased 
evaluation for bilateral pes planus to the RO for additional 
development, and for adjudication of the veteran's individual 
unemployability claim under 38 C.F.R. § 4.16(b).  After 
performing the requested development, the RO granted a 50 
percent evaluation for bilateral pes planus and granted 
service connection for depression as secondary to pes planus, 
assigning a 30 percent evaluation for this disability, in an 
April 1995 rating decision.  In addition, that rating 
decision found the veteran individually unemployable due to a 
combination of these service-connected disabilities effective 
March 4, 1990, the day after he left his last employer.

In August 1997 correspondence, the veteran's attorney made 
several arguments.  Initially, he stated that the RO only 
considered an extraschedular evaluation in finding individual 
unemployability under the auspices of 38 C.F.R. § 4.16(a).  
The veteran's attorney further argued that no decision had 
been made by the RO as to the provisions of 38 C.F.R. 
§ 4.16(b), as mandated by the Court remand.  Specifically, 
the veteran's attorney stated that a total rating under 
38 C.F.R. § 4.16(b) must still be considered.  

In addition, the veteran's attorney argued that a bilateral 
factor under 38 C.F.R. § 4.26 should apply, as the veteran 
does have bilateral pes planus.  The veteran's attorney also 
argued in the August 1997 correspondence that the RO had not 
taken the veteran's complaints of painful feet, particularly 
with motion, into account in evaluating his bilateral pes 
planus, nor had the RO taken into account the veteran's scars 
from surgeries on his feet.  The veteran's attorney also 
contended that the veteran had marked contraction, or pes 
cavus, which would also entitle him to an additional 50 
percent evaluation, nor had static foot deformities under 
38 C.F.R. § 4.57 been considered.  Finally, the veteran's 
attorney argued that the RO should have also considered 
assisting the veteran in other ways, such as providing 
orthopedic inserts for his shoe and purchasing an automobile.

The evidence in this claim is fairly voluminous, and need not 
be discussed in extensive detail.  Nonetheless, the Board 
would note that the veteran was provided a VA social survey 
in November 1993.  The examiner noted that the veteran's wife 
attended the survey with him, and answered questions for him.  
The examiner also noted that the veteran's wife was the payee 
for his Social Security benefits.  The examiner commented 
that the veteran was functionally illiterate, and was 
somewhat intellectually limited.  (Parenthetically, the Board 
notes that this conclusion is consistent with a state 
disability examination conducted in 1991, which found that 
the veteran had an IQ between 57 and 59.)  The clinical 
social worker referenced that the veteran left his last 
employer, a supermarket, in March 1990, as the store closed.  
The veteran worked for the supermarket as a janitor.  The 
clinical social worker who conducted the November 1993 social 
survey found that his psychiatric difficulties, level of 
education and vocational skills, in conjunction with his 
difficulties with his feet, would preclude the veteran from 
returning to the work force.

VA outpatient treatment records dated throughout this claim 
reflect that he received outpatient treatment for his feet, 
including the removal of lesions. 

Additionally, the veteran was provided a VA podiatry 
examination in February 1994, whereby the examiner stated 
that the veteran's pes planus was mild.  In particular, the 
examiner stated that the veteran's foot was flexible, and his 
arch was reproduced when his foot was off the ground or when 
the veteran stood on his toes.  Significant calluses were 
noted, and hammertoe deformities were noted on the second and 
third toes of the right foot.  Ankle joint motion was 
described as normal.  The examiner excluded any relationship 
between hammertoe deformities and mild pes planus.  

I.  Extraschedular evaluation for bilateral pes planus

The veteran's bilateral pes planus has been awarded a 50 
percent disability evaluation under Diagnostic Code 5276.  
This is the highest evaluation available under this code, and 
the veteran's attorney has argued for a higher extraschedular 
rating under 38 C.F.R. § 3.321(b).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b).

In light of the above evidence, the Board must find that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 50 percent disability 
evaluation for bilateral pes planus on an extraschedular 
basis.  In this regard, the Board would note that while the 
veteran's attorney made several arguments in correspondence 
dated August 1997, none of the factors cited by him are 
criteria for an extraschedular evaluation.  Ultimately, the 
record does not reveal that the veteran's service connected 
bilateral pes planus has resulted in any hospitalizations.  
While the record does reflect that the veteran has received 
numerous outpatient treatments for his feet, the evidence 
does not reflect in-patient hospitalization.  Further, it is 
by no means clear that the lesions removed from his feet 
during the course of this claim are in fact related to 
bilateral pes planus.  

Moreover, there is no evidence affiliated with the claim to 
indicate that the veteran's bilateral pes planus has resulted 
in marked interference with employment, that is, beyond that 
contemplated in the current 50 percent evaluation.  Indeed, 
the veteran did work until March 1990, although no doubt with 
difficulty.  Notably, the social worker who performed the 
November 1993 social survey found that a constellation of 
issues would preclude employment, including a psychiatric 
disorder, level of education, and his service connected 
bilateral pes planus.  That social worker did not find that 
the veteran's pes planus would preclude or substantially 
interfere with employment.

As a result of the above, the Board must find that the 
preponderance of evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (1999).  

II.  Entitlement to a total disability evaluation based upon 
individual unemployability due to bilateral pes planus

As noted above, the veteran's attorney's central argument is 
that the RO erred in not granting a total disability rating 
based upon individual unemployability due solely to his 
service-connected bilateral pes planus under the auspices of 
38 C.F.R. § 4.16(b).  As noted by the attorney, the Court's 
May 1992 remand specifically noted that consideration of 
38 C.F.R. § 4.16(b) for a total rating was to be considered.  
Instead, the veteran's attorney has argued that the RO erred 
in granting a total rating based upon 38 C.F.R. § 4.16(a).  

It is instructive to note the language of 38 C.F.R. 
§ 4.16(a), which provides that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  However, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

In addition, 38 C.F.R. § 4.16(b) provides that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of 38 C.F.R. § 4.16.

It is also instructive to look at the language used by the 
Court in its May 1992 remand.  The Court stated that "the 
Board erred [in a December 1990 decision] in failing to 
consider the issue of a rating for a total disability based 
upon individual unemployability under 38 C.F.R. § 4.16(b), 
and accordingly grants the Secretary's motion for limited 
remand."  [Cites omitted].  What is notable about the brief 
decision is what it does not state:  that only the veteran's 
then-service connected bilateral pes planus was to be 
considered in the claim for a total disability rating based 
upon individual unemployability.

At the time of the Court's May 1992 remand, service 
connection was not in effect for a psychiatric disorder.  The 
maximum schedular evaluation available to the veteran was 50 
percent for his service connected bilateral pes planus.  As 
such, a total rating based upon individual unemployability 
was not available under 38 C.F.R. § 4.16(a), as he did not, 
nor could not, meet the schedular requirements for a 60 
percent evaluation.  Indeed, a claim for individual 
unemployability under 38 C.F.R. § 4.16(b) is predicated on a 
veteran not meeting any of the schedular requirements under 
paragraph (a) of that regulation.  As noted above, the RO 
granted service connection for a psychiatric disorder in 
April 1995, thus allowing for a total disability evaluation 
under 38 C.F.R. § 4.16(a).  The grant of a total evaluation 
was a full grant of benefits sought, and substantially 
complied with the Court's remand.  Thus, a claim under 
paragraph (b) of that regulation is moot.

Finally, the Board must address the veteran's attorney's 
argument that a bilateral factor under 38 C.F.R. § 4.26 
should be applied to the veteran's bilateral pes planus.  The 
Board notes that the VA's rating schedule specifically 
provides for a higher evaluation for bilateral pes planus (as 
compared to pes planus in one foot) in the schedular 
criteria.  In this regard, to also consider a bilateral 
factor with service-connected bilateral pes planus would 
constitute pyramiding, which is barred in 38 C.F.R. § 4.14.


ORDER

The claim for an extraschedular evaluation for bilateral pes 
planus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

